OPINION — AG — ** OPEN MEETING LAWS — SCHOOL BOARD ** (1) UNDER THE OPEN MEETING ACT, 25 Ohio St. 301 [25-301], A SCHOOL BOARD MAY NOT APPOINT A NEW MEMBER DURING A REGULARLY SCHEDULED MEETING IN THE ABSENCE OF AN APPROPRIATE ENTRY ON THE AGENDA POSTED FOR THE MEETING, UNLESS THE APPOINTMENT OF SUCH NEW MEMBER FALLS WITHIN THE DEFINITION OF " NEW BUSINESS ", SET FORTH IN 25 Ohio St. 311 [25-311](9) (2) " NEW BUSINESS " IS DEFINED BY 25 Ohio St. 311 [25-311](9) AS " ANY MATTER NOT KNOWN ABOUT OR WHICH COULD NOT HAVE BEEN REASONABLY FORESEEN PRIOR TO THE TIME OF THE POSTING " THE AGENDA FOR A REGULARLY SCHEDULED MEETING. (3) WHETHER THE APPOINTMENT OF A NEW MEMBER BY A SCHOOL BOARD DURING A REGULARLY SCHEDULED MEETING FALLS WITHIN THE DEFINITION OF " NEW BUSINESS " FOR PURPOSES OF THE OPEN MEETING ACT IS A QUESTION OF FACT, WHICH CANNOT BE ANSWERED AS A MATTER OF LAW. CITE: 25 Ohio St. 304 [25-304], 25 Ohio St. 301 [25-301] (SCHOOLS — BOARD MEMBERS) (FLOYD W. TAYLOR)